DETAILED ACTION
This FINAL action is in response to Application No. 17/520,957 originally filed 11/08/2021. The amendment presented on 11/10/2022 which provides amendments to claims 12 is hereby acknowledged. Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Objections
The claims were previously objected to for minor informalities. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this objection and consequently the previous objection is now hereby withdrawn.
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
	Applicant asserts Nakanishi does not teach “a plurality of pixels each including a light-emitting element” however The Office respectfully disagrees. Nakanishi teaches in connection with the cited portion “liquid crystal panel 111 is able to modulate the illuminating light emitted from the back of liquid crystal panel 111 according to image signals, and, by this means, allows an image formed with a plurality of pixels to be displayed on a screen”. This and other portions expressly and inherently suggest “a plurality of pixels each including a light-emitting element”. Therefore these arguments are not found persuasive.
	Applicant further asserts “the drive current operation section 134 of Nakanishi does not control the peak values according to user inputs to adjust screen luminance of the display panel.” As noted in the above section, Nakanishi does teach pixels and light-emitting element for each pixel as [0084] expressly details a duty adjustment section 133 that “determines the result as the drive duty to specify for each light emitting area”. Therefore these arguments are not found persuasive.
	Applicant further asserts “Nakanishi does not set the lower-limit duty value according to the brightness data”. The Office notes that Nakanishi teaches “[0011] In this case, in order to maintain the same brightness in all scan areas, it is necessary to increase the drive current in scan areas where the drive duty is lowered, compared to scan areas where the drive duty is not lowered. [0012] Now, if the kind of light source that does not lower the rate of light emission even when the drive current is increased is used as the backlight, controlling the light source to increase the drive current simply by the magnitude the drive duty is decreased, is sufficient. [0013] However, if a general light source to reduce that lowers the rate of light emission when the drive current increases (e.g. LED: Light Emitting Diode) is used, the control to increase the drive current to achieve predetermined brightness needs to be carried out to an extent to compensate for the lowering of light emission rate. In this case, the power consumption increases.” In other words, Nakanishi teaches that drive current (also referred to as "peak value") is in direct correlation to brightness. In order to determine a lower limit value, Nakanishi provides a step of performing a power estimation and uses this value to then determine the lower limit duty value. Power estimation section 136 performs an operation for estimating the power consumption of light emitting section 121 from the drive duty and peak value determined per light emitting area. Thus, Nakanishi does set the lower-limit duty value according to the brightness data.
	Therefore, upon review it is respectfully submitted the claimed invention is still broad enough to read on the claimed invention and will be currently maintained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-7, 12-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. U.S. Patent Application Publication No. 2012/0025716 A1 hereinafter Nakanishi.

Consider Claim 1 and similar method claim 12:
	Nakanishi discloses an electroluminescent display device, comprising: (Nakanishi, See Abstract.)
	a display panel including a plurality of pixels each including a light-emitting element; (Nakanishi, [0061], “When an image signal is received as input in liquid crystal panel section 110, a signal voltage is applied to each pixel on liquid crystal panel 111 as a display section, from source driver 112 and gate driver 113, with timing controlled by liquid crystal controller 114.”)
	a display brightness value adjuster configured to output brightness data with different values according to user inputs to adjust screen luminance of the display panel; (Nakanishi, [0093-0097], [0096], “Now, drive current operation section 134 controls the peak values to achieve a predetermined level of brightness regardless of the variation of drive duty values.”)
	a duty adjuster configured to adjust an emission duty of the light-emitting element according to the brightness data; and (Nakanashi, [0084], “Drive duty operation section 133 performs an operation for converting an amount of motion, which is detected in and output from motion amount detection section 131, into a drive pulse duty value for each light emitting area. Drive duty operation section 133 determines the drive duty for each scan area, by applying a predetermined conversion formula to the amount of motion detected in each image display area, and determines the result as the drive duty to specify for each light emitting area.”)
	a power adjuster configured to adjust a low-level source voltage to be applied to the pixels according to the brightness data, (Nakanishi, [0110], “Lower-limit duty value setting section 137 performs an operation for setting the lower-limit duty value, which is the lower-limit value of duty, with respect to each light emitting area, by calculating this lower-limit duty value from the estimated power consumption (estimated power consumption) of light emitting section 121. Lower-limit duty value setting section 137 constitutes a drive condition changing section that changes the range of drive conditions that can be designated.”)
	wherein the screen luminance includes a first luminance section and a second luminance section having luminance higher than luminance of the first luminance section, and (Nakanishi, [0133], “Consequently, upon displaying the image of the (N+2)-th frame, as shown in FIG. 15, the drive duty 100% and peak value of 50 mA are designated with respect to light emitting areas 11 and 21 corresponding to image display areas 11 and 21. Regarding light emitting area 31 corresponding to image display area 31, a drive duty of 67% and peak value 80 mA are designated, and, for image display area 41 corresponding to image display area 41, a drive duty of 67% and peak value of 80 mA are designated.”)
	wherein the emission duty of the light-emitting element gradually increases to an upper limit set to be less than 100% in the first luminance section and is fixed to the upper limit in the second luminance section. (Nakanishi, [0080], [0087], [0074], “Given the above configuration, LED driver 123 is able to make a plurality of scan areas be driven and emit light individually by the same drive conditions including the duties (i.e. ON duties) and peak values of drive pulses designated individually on a per scan area basis.”)
Consider Claim 2 and similar method claim 13:
	Nakanishi discloses the electroluminescent display device of claim 1, wherein the upper limit is in a range of 88% to 94%. (Nakanishi, [0114], “Then, when the lower-limit duty value set in lower-limit duty value setting section 137 changes to 67%, the minimum value of drive duty that can be calculated by drive duty operation section 133 changes to 67%. Consequently, the range of drive duty that can be determined in drive duty operation section 133 changes to 67-100% (FIG. 9B or FIG. 9C), and the range of drive duty that can be designated as a drive condition becomes 67-100%. Furthermore, the range of peak values that can be determined depending on the drive duty calculation result changes to 50-80 mA (FIG. 10), and the range of peak values that can be designated as a drive condition changes to 50-80 mA.”)
Consider Claim 3 and similar method claim 14:
	Nakanishi discloses the electroluminescent display device of claim 1, wherein the low-level source voltage is fixed to a first level in the first luminance section and gradually decreases from a lower limit corresponding to a second level lower than the first level in the second luminance section. (Nakanishi, [0089], “FIG. 9C shows another example case where the lower-limit duty value that is set changes from 50% to 67%. In this example, when the detected amount of motion is zero, the drive duty to be calculated then is 100%, which is the upper-limit. Then, when the detected amount of motion is the predetermined maximum value M.sub.MAX, the drive duty to be calculated then is 67%, which is the lower-limit. Furthermore, when an amount of motion between zero and the maximum value M.sub.MAX is detected, the drive duty to be calculated then gradually decreases with smaller changes than shown in FIG. 9A.”)
Consider Claim 6 and similar method claim 16:
	Nakanishi discloses an electroluminescent display device, comprising: (Nakanishi, See Abstract.)
	a display panel including a plurality of pixels each including a light-emitting element; (Nakanishi, [0061], “When an image signal is received as input in liquid crystal panel section 110, a signal voltage is applied to each pixel on liquid crystal panel 111 as a display section, from source driver 112 and gate driver 113, with timing controlled by liquid crystal controller 114.”)
	a display brightness value adjuster configured to output brightness data with different values according to user inputs to adjust screen luminance of the display panel; (Nakanishi, [0093-0097], [0096], “Now, drive current operation section 134 controls the peak values to achieve a predetermined level of brightness regardless of the variation of drive duty values.”)
	a duty adjuster configured to adjust an emission duty of the light-emitting element according to the brightness data; and (Nakanashi, [0084], “Drive duty operation section 133 performs an operation for converting an amount of motion, which is detected in and output from motion amount detection section 131, into a drive pulse duty value for each light emitting area. Drive duty operation section 133 determines the drive duty for each scan area, by applying a predetermined conversion formula to the amount of motion detected in each image display area, and determines the result as the drive duty to specify for each light emitting area.”)
	a power adjuster configured to adjust a low source voltage to be applied to the pixels within a preset power supply voltage range according to the brightness data, (Nakanishi, [0110], “Lower-limit duty value setting section 137 performs an operation for setting the lower-limit duty value, which is the lower-limit value of duty, with respect to each light emitting area, by calculating this lower-limit duty value from the estimated power consumption (estimated power consumption) of light emitting section 121. Lower-limit duty value setting section 137 constitutes a drive condition changing section that changes the range of drive conditions that can be designated.”)
	wherein the emission duty of the light-emitting element gradually increases from 0% to an upper limit set to be less than 100%, and the low-level source voltage is fixed to a highest level within the power supply voltage range in a low luminance section of the screen luminance. (Nakanishi, [0080], [0087], [0074], “Given the above configuration, LED driver 123 is able to make a plurality of scan areas be driven and emit light individually by the same drive conditions including the duties (i.e. ON duties) and peak values of drive pulses designated individually on a per scan area basis.”)
Consider Claim 7 and similar method claim 17:
	Nakanishi discloses the electroluminescent display device of claim 6, wherein the upper limit is in a range of 88% to 94%. (Nakanishi, [0114], “Then, when the lower-limit duty value set in lower-limit duty value setting section 137 changes to 67%, the minimum value of drive duty that can be calculated by drive duty operation section 133 changes to 67%. Consequently, the range of drive duty that can be determined in drive duty operation section 133 changes to 67-100% (FIG. 9B or FIG. 9C), and the range of drive duty that can be designated as a drive condition becomes 67-100%. Furthermore, the range of peak values that can be determined depending on the drive duty calculation result changes to 50-80 mA (FIG. 10), and the range of peak values that can be designated as a drive condition changes to 50-80 mA.”)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. U.S. Patent Application Publication No. 2012/0025716 A1 as applied to claims 1 and 6, respectively, above, and further in view of Chang et al. U.S. Patent Application Publication No. 2019/0051247 A1 hereinafter Chang.

Consider Claim 5:
	Nakanishi discloses the electroluminescent display device of claim 1, however does not further specify details of the pixel circuit wherein each of the pixels further includes an emission control transistor configured to permit or block flow of a driving current applied to the light-emitting element according to an emission signal based on pulse width modulation (PWM), and wherein the emission duty of the light-emitting element conforms to a PWM duty of the emission signal.
	Chang however teaches it was a technique known in the art to provide an emission control transistor to control the flow of current to the light-emitting element and thus teaches wherein each of the pixels further includes an emission control transistor configured to permit or block flow of a driving current applied to the light-emitting element according to an emission signal based on pulse width modulation (PWM), and wherein the emission duty of the light-emitting element conforms to a PWM duty of the emission signal. (Chang, [0055], [0080], [0062], “A voltage of the EM signal EM(n) is inverted between the gate-on voltage and the gate-off voltage at a predetermined pulse width modulation (PWM) duty ratio during the emission period Tem and switches on and off a current of the OLED.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use this known technique of having an emission control transistor to control the flow of current to the light-emitting element as taught in Chang and would have been recognized by one of skill in the art to be used for the purpose of allowing current to flow through driving transistor to thereby turn on/off the light emitting element during an emission time period. 
Consider Claim 11:
	Nakanishi discloses the electroluminescent display device of claim 6, however does not further specify details of the pixel circuit wherein each of the pixels further includes an emission control transistor configured to permit or block flow of a driving current applied to the light-emitting element according to an emission signal based on pulse width modulation (PWM), and wherein the emission duty of the light-emitting element conforms to a PWM duty of the emission signal.
	Chang however teaches it was a technique known in the art to provide an emission control transistor to control the flow of current to the light-emitting element and thus teaches wherein each of the pixels further includes an emission control transistor configured to permit or block flow of a driving current applied to the light-emitting element according to an emission signal based on pulse width modulation (PWM), and wherein the emission duty of the light-emitting element conforms to a PWM duty of the emission signal. (Chang, [0055], [0080], [0062], “A voltage of the EM signal EM(n) is inverted between the gate-on voltage and the gate-off voltage at a predetermined pulse width modulation (PWM) duty ratio during the emission period Tem and switches on and off a current of the OLED.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use this known technique of having an emission control transistor to control the flow of current to the light-emitting element as taught in Chang and would have been recognized by one of skill in the art to be used for the purpose of allowing current to flow through driving transistor to thereby turn on/off the light emitting element during an emission time period. 

Claim Rejections - 35 USC § 103
Claim(s) 4, 8-10, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. U.S. Patent Application Publication No. 2012/0025716 A1 as applied to claims 1 and 6, respectively, above, and further in view of Chang et al. U.S. Patent Application Publication No. 2019/0051247 A1 hereinafter Chang.

Consider Claim 4 and similar method claim 15:
	Nakanishi discloses the electroluminescent display device of claim 1, however does not specify further comprising a gamma adjuster configured to adjust an output voltage range of a gamma voltage string according to the brightness data, wherein the output voltage range of the gamma voltage string is fixed to a first voltage range in the first luminance section and gradually increases to a second voltage range wider than the first voltage range in the second luminance section.
	Jung however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a gamma adjuster configured to adjust an output voltage range of a gamma voltage string according to the brightness data, (Jung, [0051], “The gamma curve adjuster 360 may generate the grayscale gamma voltages V0 through V255 based on the conversion reference gamma voltage VGC and the top reference gamma voltage VGT. The gamma curve adjuster 360 may distribute the conversion reference gamma voltage VGC and the top reference gamma voltage VGT and select the median gamma voltages VG1 through VG9 among the distributed voltages. The gamma curve adjuster 360 may generate the grayscale gamma voltages V0 through V255 from the median gamma voltages VG1 through VG9 and output the grayscale gamma voltages V0 through V255.”)
	wherein the output voltage range of the gamma voltage string is fixed to a first voltage range in the first luminance section and gradually increases to a second voltage range wider than the first voltage range in the second luminance section. (Jung, [0073], “In accordance with one or more embodiments, a gamma voltage generator includes a reference gamma selector, a reference gamma converter, and a gamma curve adjuster. The reference gamma converter adjusts the conversion reference gamma voltage VGC according to a variation of the top reference gamma voltage VGT. Accordingly, the conversion reference gamma voltage VGC may linearly decrease as the top reference gamma voltage VGT increases. This may correct or reduce adverse effects of the luminance reversal problem.”)
Consider Claim 8 and similar method claim 18:
	Nakanishi discloses the electroluminescent display device of claim 6 (and 16), however does not disclose further comprising a gamma adjuster configured to adjust an output voltage range of a gamma voltage string according to the brightness data, wherein the output voltage range of the gamma voltage string is fixed to a narrowest first voltage range in the low luminance section.
	Jung however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a gamma adjuster configured to adjust an output voltage range of a gamma voltage string according to the brightness data, (Jung, [0051], “The gamma curve adjuster 360 may generate the grayscale gamma voltages V0 through V255 based on the conversion reference gamma voltage VGC and the top reference gamma voltage VGT. The gamma curve adjuster 360 may distribute the conversion reference gamma voltage VGC and the top reference gamma voltage VGT and select the median gamma voltages VG1 through VG9 among the distributed voltages. The gamma curve adjuster 360 may generate the grayscale gamma voltages V0 through V255 from the median gamma voltages VG1 through VG9 and output the grayscale gamma voltages V0 through V255.”)
	wherein the output voltage range of the gamma voltage string is fixed to a narrowest first voltage range in the low luminance section. (Jung, [0063], “As shown in FIGS. 6 and 7, a comparative gamma voltage generator generated median gamma voltages and grayscale gamma voltages based on a fixed bottom reference gamma voltage without the reference gamma converter.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use a gamma adjuster configured to adjust an output voltage range of a gamma voltage strings as this was a known technique in view of Jung and would have been used for the purpose that it may correct or reduce adverse effects of the luminance reversal problem. (Jung, [0073])
Consider Claim 9 and similar method claim 19:
	Nakanishi in view of Jung discloses the electroluminescent display device of claim 8(and 18), wherein the emission duty of the light-emitting element is fixed to the upper limit, the low source voltage gradually decreases to a lowest level within the power supply voltage range. (Jung, [0073], “In accordance with one or more embodiments, a gamma voltage generator includes a reference gamma selector, a reference gamma converter, and a gamma curve adjuster. The reference gamma converter adjusts the conversion reference gamma voltage VGC according to a variation of the top reference gamma voltage VGT. Accordingly, the conversion reference gamma voltage VGC may linearly decrease as the top reference gamma voltage VGT increases. This may correct or reduce adverse effects of the luminance reversal problem.”)
Consider Claim 10 and similar method claim 20:
	Nakanishi in view of Jung discloses the electroluminescent display device of claim 9 (and 19), wherein the output voltage range of the gamma voltage string gradually increases to a second voltage range wider than the first voltage range in the remaining luminance section of the screen luminance, which has luminance higher than luminance of the low luminance section. (Jung, [0052-0057], [0031], “The gamma voltage generator 300 outputs grayscale gamma voltages V0 through V255 corresponding to a dimming level. The gamma voltage generator 300 may increase a top reference gamma voltage as the dimming level increases (e.g., as luminance decreases) based on a second control signal CTL2 having a dimming signal. The gamma voltage generator 300 may convert a bottom reference gamma voltage to a conversion reference gamma voltage in a manner that allows the conversion reference gamma voltage to decrease as the top reference gamma voltage increases.”)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2023. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626